EXHIBIT E
Ste. 250

Decatur, GA 30030 (USA)
Tel.: (1) 404-373-0205
Fax: (1) 404-795-8999

Please ce:
general _mailbox@alembik.com
with non-confidential replies,

  

www.alembik.com

From: Rogers, Paul A. <PRogers@mecguirewoods.com>

Sent: Thursday, July 18, 2019 9:05 PM

To: Rick Alembik <rick@alembik.com>

Ce: frontdesk <frontdesk@alembik.com>

Subject: RE: Cunningham v. Nationstar, et al -- Initial Disclosures

t

Rick,

My apologies. | forgot that we did not opt out of Initial Disclosures, | will have the Disclosures filed tomorrow. Thanks.

Paul A. Rogers

Attorney

McGuireWoods LLP
Promenade

1230 Peachtree Street, N.E.
Suite 2100

Atlanta, GA 30309-3534

T; +1404 443 5636

M: +1770 722 8061

F: +1 404 443 5772
progers@mcguirewoods.com
Bio | VCard | www.mcguirewoods.com

McGUIREVVOODS

From: Rick Alembik <rick@alembik.com>
Sent: Thursday, July 18, 2019 6:03 PM

To: Rogers, Paul A. <PRogers@mcguirewoods.com>

Cc: frontdesk <frontdesk@alembik.com>

Subject: Cunningham v. Nationstar, et al -- Initial Disclosures

Hey, Paul, I don’t have your initial disclosures. I think they were due July 15%,
Please advise.
yn

Rick Alembik

Richard S. Alembik, PC

315 W. Ponce de Leon Ave.,
Ste. 250

Decatur, GA 30030 (USA) '
TEL.: (1) 404-373-0205
FAX: (1) 404-795-8999

For non-confidential replies
please cc the following address:
general_mailbox@alembik.com

  

www.alembik.com

CONFIDENTIALITY: This e-mail may contain confidential
information intended only for the person(s) named. Any
use, distribution, copying or disclosure by any other person
is strictly prohibited. If you receive this transmission in
error, please notify Richard S. Alembik, PC at the
telephone number and/or e-mail address provided.

NO CLIENT RELATIONSHIP: Communication with an
attorney or staff member at Richard S. Alembik, PC does
not by itself create an attorney-client relationship or
constitute the provision or receipt of legal advice. Any
communication from an attorney or staff member should be
considered informational only, and should not be relied or
acted upon until a formal attorney-client relationship is
established by written agreement.

ADDRESS FOR STATUTORY ELECTRONIC
NOTICE: general mailbox@alembik.com

 

This e-mail from McGuireWoods may contain confidential or privileged information. if you are not the intended recipient, please
advise by return e-mail and delete immediately without reading or forwarding to others.
